McKAY, Circuit Judge,
dissenting as follows:
This case began as a 14 count indictment against 20 individuals. They were all brought under one roof by the inclusion of one count of a grand conspiracy including all the accused. By the time the trial began the stage for disaster was set. There were in the courtroom 15 remaining defendants,1 14 defense lawyers, two prosecutors and 14 separate counts running to various defendants for one judge to try to control and for one jury to try to comprehend. I agree with the majority’s observation that “[t]here are too many charges, too many defendants and too many lawyers.” I disagree with the majority’s conclusion that the end product is one which we can sustain. There were too many objectionable rulings on evidence, too much confusion, too little evidence of the one grand conspiracy which the government used as its sweeping net to bring this morass “under one roof,” and possibly too much misconduct by the prosecution.
When the government elects to bring these grand conspiracy cases, especially where the evidence, as I see it, wholly lacks linking proof that would meet the standards we laid down in United States v. Butler, 494 F.2d 1246, 1251-52 (10th Cir. 1974), it is not our responsibility to minimize the problems thereby created but rather to be “particularly vigilant ... to see that such a relaxation [in evidentiary standards] does not occur and that conviction is not predicated upon suspicion.” Id. at 1254. It seems to me that the majority has not viewed the conspiracy quagmire in this case with the vigilant caution mandated by the Supreme Court and our own opinions. Although the theory of conspiracy, especially in drug cases, is one of the government’s favorite weapons, we cannot forget that “[g]uilt with us remains individual and personal, even as respects conspiracies. It is not a matter of mass application.” Kotteakos v. United States, 328 U.S. *1027750, 772, 66 S.Ct. 1239, 1252, 90 L.Ed. 1557 (1946). There the Court also instructed:
When many conspire, they invite mass trial by their conduct. Even so, the proceedings are exceptional to our tradition and call for use of every safeguard to individualize each defendant in his relation to the mass. Wholly different is it with those who join together with only a few, though many others may be doing the same and though some of them may line up with more than one group.
Criminal they may be, but it is not the criminality of mass conspiracy. They do not invite mass trial by their conduct. Nor does our system tolerate it. That way lies the drift toward totalitarian institutions. True, this may be inconvenient for prosecution. But our Government is not one of mere convenience or efficiency. It too has a stake, with every citizen, in his being afforded our historic individual protections, including those surrounding criminal trials. About them we dare not become careless or complacent when that fashion has become rampant over the earth.
Id. at 773, 66 S.Ct. at 1252. Similarly, this court noted in United States v. Butler, 494 F.2d at 1254, that:
The standard of proof required in criminal cases is a cornerstone of constitutional due process. In a case such as this one, involving numerous defendants, multiple transactions, and varying degrees of participation, the task of sifting the evidence relating to each defendant becomes particularly difficult, and a special danger exists that the degree of proof required for conviction might be relaxed. We shall be particularly vigilant in such eases to see that such a relaxation does not occur and that conviction is not predicated upon suspicion.
In short, conviction cannot be obtained “by piling inference upon inference.” Direct Sales Co. v. United States, 319 U.S. 703, 711, 63 S.Ct. 1265, 87 L.Ed. 1674 (1943). “That admonition . . . has special relevance in cases such as this, where many defendants, some of whom were not even acquainted, are charged on the basis of varying degrees of participation at varying times.” United States v. Butler, 494 F.2d at 1252.
Nearly all of my concerns focus on problems growing out of the trial of a single grand conspiracy. There is evidence here of individual crimes and perhaps even of multiple conspiracies but, as indicated in Kotteakos v. United States, 328 U.S. at 755, 66 S.Ct. at 1243, separate conspiracy spokes may meet at a common center without the requisite conspiracy “rim of the wheel to enclose the spokes.” Of necessity, my view of this case requires a burdensome restatement and examination of many of the facts (and absence thereof) as they appear to me from the voluminous record. Some orientation to the whole case is an important prelude.
The prosecution’s case rested upon the theory of a single conspiracy involving continuous heroin importation from Mexico and organized wholesale and retail distribution. Mary Jo Hulsey and Barry Bolding admitted their participation in the alleged conspiracy, were granted immunity, and testified as key government witnesses. Hulsey testified she was employed by James Heath, Earl Jones, and Roger Sanders to make about 50 trips to Mexico, each time returning with heroin concealed on her body. B. Bolding, a wholesale buyer of drugs from Heath, testified about the involvement of several other defendants in the alleged conspiracy. Evidence produced at trial showed that Donald Babb, Emit Powell and Eddie Lawson, like B. Bolding, were also wholesale buyers from Heath. B. Bolding testified that both Sharon Babb and Alice Powell, wives of two alleged wholesalers, had sold him heroin on at least one occasion. Ray Richmond, Heath’s nephew who lived with Heath, allegedly made pickups of heroin for Heath and assisted Heath in distribution. Tony and Ted Richardson were heroin users and allegedly bought heroin from Heath, D. Babb and E. Powell for further distribution. Deborha Hyams, the wife of a heroin distributor, allegedly delivered heroin to B. Bolding on one occasion and was apprehended by wait*1028ing police. Following a fruitless full body search, a search of a car she allegedly had driven to B. Bolding’s apartment produced three ounces of heroin.
Appellants’ appeal focuses on several irregularities and incidents during trial, including prosecutorial misconduct, which combined to deprive them of a fair trial. They also complain that the court erred in giving some jury instructions and refusing to give others. They attack the single conspiracy theory of the prosecution, question the sufficiency of the evidence, and claim that the trial court erred in recalling certain witnesses in an effort to cure Jeneks Act violations. Deborha Hyams also contends the evidence supporting her conviction was obtained through an unlawful search and seizure and should have been excluded at trial.

Prosecutorial Misconduct

Appellants assert that the overall activities of the government constituted prosecutorial misconduct depriving them of a fair trial. In particular, they complain that the prosecution (1) coached one of its witnesses to respond on cross-examination with an answer that effectively “harpooned” the attorney for codefendant Earl Jones, (2) unlawfully misrepresented the nonexistence of Jeneks Act materials, (3) misrepresented the facts concerning inducements given to government witnesses, and (4) used an undisclosed oral confession of one defendant to cross-examine a codefendant. I believe that repeated instances of misconduct by the prosecuting attorney, whether viewed generally or in detail, compounded with the complex trial proceedings, deprived appellants of a fair trial.2

Coaching of Witness

Defendants accuse the prosecution of coaching Hulsey to “harpoon” Carroll Gregg, a defense counselor representing Earl Jones. The so-called “harpoon” occurred as Gregg was cross-examining Hulsey about her dealings with drugs other than marijuana and heroin. She admitted having dealt in cocaine “[tjhat Roger Sanders also gave me one day to deliver to your office.” An exchange between Hulsey and Gregg then followed in front of the jury about who told her to make that derogatory remark.
Assuming that the statement was prejudicial to any of the defendants, review of the issue by this court normally requires that defendants immediately moved for mistrial, raised an evidentiary objection, or moved to strike the testimony prior to the witness leaving the stand, with an admonition to the jury to disregard the statement. See United States v. Eaton, 485 F.2d 102, 107-08 (10th Cir. 1973); McBride v. United States, 409 F.2d 1046 (10th Cir.), cert. dismissed, 396 U.S. 938, 90 S.Ct. 282, 24 L.Ed.2d 240 (1969). Although no objections or motions were made immediately following the above incident, at a later recess and in the absence of the jury, all defendants unsuccessfully moved for mistrial and severance. At that time the prosecutor admitted prior knowledge of this testimonial possibility and explained that he had cautioned Hulsey not to disclose that information during the government’s questioning, leaving her with the discretion to reveal those facts during cross-examination.
The majority rules that the motion for mistrial made in chambers immediately following the segment of the trial in which the “harpoon” was fired was belated.
I disagree with the majority that defendants’ motions for mistrial were belated. Although they did not make the motions in the presence of the jury — which would have further accentuated the effect of the har*1029poon — they made their motions in chambers at the earliest possible recess in the trial. Although the jury acquitted some defendants, convicted others, and could not agree as to still others, this court’s inability to guess the impact of the improper statement upon the convicted defendants is the controlling consideration. This case is clearly distinguishable from United States v. Eaton, 485 F.2d at 102. I cannot say I “do not think the ‘blurted out’ reference [in this case] is a point that ‘amounts to much.’ ” Id. at 108. Nor does the evidence as to each affected defendant overwhelmingly demonstrate his guilt. Id. Moreover, the “harpoon” here does not appear to be accidental. In a subsequent trial of several defendants who originally were parties to this trial but were granted mistrials the same government witness, Hulsey, testified on direct examination about a delivery of cocaine she made to attorney Carroll Gregg. Also, in the presence of the jury, the prosecutor himself accused Gregg of another crime involving illegal drugs. See Brief for Appellant, United States v. Jones, 578 F.2d 1332 (10th Cir. 1978). Although this misconduct occurred subsequent to the initial trial, it is evidence not of inadvertence but of a deplorable pattern of prosecutorial conduct. Without deciding whether this incident alone constituted reversible error, I am convinced the error is traceable to the prosecutor and is a major factor in the overall evaluation of prosecutorial misconduct.

Jencks Act Violations

The majority correctly decided that the prosecution violated requirements of the Jencks Act in not timely disclosing several statements of government witnesses. The spirit and purpose of the Act cannot be circumvented by blind adherence to the technical language, “in the possession of the United States.” To do otherwise would give our approval to orchestrated federal-state cooperation by which state officers investigate and develop a criminal case for federal prosecutors who then may escape the requirements of the Jencks Act by leaving these investigative records and statements in local hands.
I cannot agree, however, that the defendants are required to demonstrate prejudice resulting from the error. The Jencks Act provides that “[i]f the United States elects not to comply with an order of the court . the court shall strike from the record the testimony of the witness, and the trial shall proceed unless the court in its discretion shall determine that the interests of justice require that a mistrial be declared.” 18 U.S.C. § 3500(d) (1970) (emphasis added). “The prosecutor’s failure to deliver the document when first requested is deemed to be an implied election not to produce.” United States v. Kasouris, 474 F.2d 689, 692 (5th Cir. 1973). And “[w]here the government fails to comply with the requirements of the Jencks Act, a conviction should be reversed unless it is perfectly clear that the defense was not prejudiced by the omission.” Krilich v. United States, 502 F.2d 680, 686 (7th Cir. 1974), cert. denied, 420 U.S. 992, 95 S.Ct. 1429, 43 L.Ed.2d 673 (1975) (emphasis in original). See United States v. Aaron, 457 F.2d 865, 869 (2d Cir. 1972). The reason for this rather strict rule is apparent:
The requirements of the Jencks Act are intended to provide defendants in federal prosecutions with an opportunity for thorough cross-examination of government witnesses, making the constitutionally guaranteed right of confrontation more meaningful. Violations of the statute are necessarily attended by the danger that this precious right will be impaired. For this reason, and also because it is ordinarily difficult upon review of a cold record to ascertain the value to the defense of a statement withheld, violation of the Act is excused only in extraordinary circumstances.
United States v. Missler, 414 F.2d 1293, 1303-04 (4th Cir. 1969), cert. denied, 397 U.S. 913, 90 S.Ct. 912, 25 L.Ed.2d 93 (1970). Although the statements were ultimately produced, the government has not shown from the record that it is perfectly clear the defense was not prejudiced by the government’s initial failure and subsequent delay.
*1030Although the trial judge found, and the government asserts on appeal, that failure to disclose the Jencks Act material in question was inadvertent and in good faith, the government cannot exonerate itself from the penalty of the Jencks Act by pleading so-called “good faith.” See United States v. Perry, 153 U.S.App.D.C. 89, 95, 471 F.2d 1057, 1063 (1972). Even if its nondisclosure may once have been characterized as mere inadvertence, the continued requests of defendants, repeated orders of the court, and consistent denials and assurances by the prosecution transferred any such inadvertence into negligent or deliberate suppression.
I recognize that violations of the Jencks Act are subject to the harmless error rule. See Rosenberg v. United States, 360 U.S. 367, 371, 79 S.Ct. 1231, 3 L.Ed.2d 1304 (1959). Having concluded that the government’s conduct clearly was error, it is clear the government has not met its burden of showing the error was harmless beyond reasonable doubt. See Chapman v. California, 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed.2d 705 (1967).

Inducements to Government Witnesses

Defendants further accuse the prosecution of misrepresenting facts concerning inducements given to several government witnesses, B. Bolding in particular. During discovery proceedings, in pretrial conference and at trial, the prosecutor consistently represented that the government had done no plea bargaining and had made no agreements, promises, inducements, or understandings of any kind with any of the unindicted coconspirator government witnesses. At trial, however, Andrew Coates, District Attorney for Oklahoma County, testified about two notations on a file folder containing the record of state court proceedings against B. Bolding. The first notation was read aloud to the jury as follows:
Phil Horning [Bolding’s attorney] was in on Defendant Bolding. Prior to this date we had conferred with Jack Hill, Midwest City Police Department, on using Bolding on federal conspiracy charges against Vernon Heath and others. Later David Russell, U.S. District Attorney, came to this office and talked to me. He feels conspiracy charges can be made with help of Bolding. If Bolding does cooperate, testify for U.S. Government, then this charge . . . will be dismissed on Bolding.
Record, vol. 27, at 2753. When asked whether the state county attorney had “power ... to recommend a case be dismissed and have it dismissed,” Coates responded: “Yes, sir. In fact there was an agreement made prior to June 30th, which the file indicates that it must have been.” Id. at 2754. Coates also answered in the affirmative when asked whether the file “reflect[s] that if [Bolding] cooperates that the case will be dismissed and a misdemean- or number there will also be dismissed.” Id. Coates then read to the jury the second note on the file folder: “Duane Miller [the federal prosecutor] called wanting to know status of defendant. Did not know of the above. Wants case continued. I said it would be okay.” Id.
Mr. Miller’s predecessor, Mr. Russell, also testified there was an agreement between local law enforcement officers, the federal prosecutor and Bolding that if Bolding cooperated in the federal prosecution, the state prosecutor would take that into consideration and probably dismiss state charges. The evidence is undisputed that upon the request of Mr. Miller the state prosecutor agreed to continue the prosecution in state court pending Bolding’s participation in this federal case. Bolding’s $4,300 earnings from heroin sales, taken from him at the time of arrest, were later returned and he was supported at government expense for three weeks prior to trial. Record, vol. 23, at 723-24. He was later granted immunity on the witness stand in the presence of the jury.
Like Bolding, Hulsey was also granted immunity on the stand. Her $5,000 earnings from heroin sales, taken from her at the time of arrest, were also returned, and she was supported at government expense for approximately two to three months. *1031Additionally, she was promised government help in relocating. Record, vol. 22, at 332.
In direct contradiction to the prosecutor’s assertions and representations, several government witnesses testified about various inducements. Melody Bolding, wife of B. Bolding, testified she was promised non-prosecution in federal and state courts and government help in relocating. Record, vol. 24, at 1158-59. Johnny Hopcus testified to an understanding with local officers that by testifying in this case he could escape state charges. Id. at 1490 — 92. Burton Darnell testified he had made a deal with Oklahoma officials that he would not be prosecuted on several state charges if he testified. Record, vol. 25, at 1629-31. Jerry Gray testified that Officer Hill told him, Hulsey, B. Bolding and Eddie Lawson that they would have nothing to worry about if they testified. Id., at 1728-29, 1756. Eddie Lawson testified he made an agreement that neither he nor his wife would be charged in this case if he testified. Id., at 1859.
Although most of the agreements with federal prosecution witnesses were negotiated by state law enforcement officials (Officer Hill in particular), the knowledge possessed by Hill, Russell and agents of the federal prosecutor’s office must be imputed to the prosecutor. United States v. Sutton, 542 F.2d 1239, 1241 n.2 (4th Cir. 1976); see Giglio v. United States, 405 U.S. 150, 154, 92 S.Ct. 763, 31 L.Ed.2d 104 (1972). “The duty of disclosure affects not only the prosecutor, but the Government as a whole, including its investigative agencies.” United States v. Bryant, 142 U.S.App.D.C. 132, 140, 439 F.2d 642, 650 (1971). Mr. Miller's predecessor, Russell, admitted under oath that Hill was an agent of the United States Attorney’s Office. Record, vol. 27, at 2868. I believe that:
In gauging the nondisclosure in terms of due process, the focus must be on the essential fairness of the procedure and not on the astuteness of either counsel.
. And it makes no difference if the withholding is by officials other than the prosecutor. The police are also part of the prosecution, and the taint on the trial is no less if they, rather than the State’s Attorney, were guilty of the nondisclosure. If the police allow the State’s Attorney to produce evidence pointing to guilt without informing him of other evidence in their possession which contradicts this inference, state officers are practicing deception not only on the State’s Attorney but on the court and the defendant. “The crudest lies are often told in silence.” If the police silence as to the existence of [inducements] resulted from negligence rather than guile, the deception is no less damaging.
Barbee v. Warden, 331 F.2d 842, 846 (4th Cir. 1964).
These rules apply to nondisclosed or falsely represented information relating to plea bargaining or other inducements to government witnesses. The Supreme Court has stated that “[w]hen the ‘reliability of a given witness may well be determinative of guilt or innocence,’ nondisclosure of evidence affecting credibility falls within the general rule. ... A new trial is required if ‘the false testimony could . . . in any reasonable likelihood have affected the judgment of the jury . . . . ’” Giglio v. United States, 405 U.S. at 154, 92 S.Ct. at 766. The Giglio Court also held that “whether the nondisclosure was a result of negligence or design, it is the responsibility of the prosecutor. The prosecutor’s office is an entity and as such it is the spokesman for the Government.” Id. It also explained that “[t]o the extent this places a burden on the large prosecution offices, procedures and regulations can be established to carry that burden and to insure communication of all relevant information on each case to every lawyer who deals with it.” Id.
Since the government’s case depended almost exclusively upon the testimony of B. Bolding, Hulsey and other unindicted coconspirators, their “credibility . . . was therefore an important issue in the case, and evidence of any understanding or agreement as to a future prosecution would be relevant to [their] credibility and the jury was entitled to know of it.” Id. at *1032154-55, 92 S.Ct. at 766. As in Giglio, “the due process requirements . . . require a new trial.” Id. at 155, 92 S.Ct. at 766; see United States v. Harris, 462 F.2d 1033 (10th Cir. 1972).

Failure to Disclose D. Babb’s Oral Statement

Defendants complain they were prejudiced by the failure of the prosecution to disclose a pretrial, post-conspiracy statement allegedly acquired from D. Babb. The majority does not decide whether this failure was error, stating instead that prejudice to Babb or other defendants was not shown and that the error, if any, therefore cannot form a basis for a charge of prosecutorial misconduct.
It is without question that the government’s failure to disclose the oral statement was error. At the time of trial, Rule 16(a)(1)(A) of the Federal Rules of Criminal Procedure, as amended in 1975, required the disclosure of “any oral statement which the government intends to offer in evidence at the trial.” See United States v. Taylor, 536 F.2d 1343, 1345 (10th Cir.), cert. denied, 429 U.S. 962, 97 S.Ct. 388, 50 L.Ed.2d 330 (1976). This rule on its face applies to statements regardless of whether they are offered in the case in chief or in rebuttal.
Many defendants, in addition to D. Babb, complain they were prejudiced by the government’s failure to promptly produce this oral statement. Whether prejudice was limited to Babb or not, whenever the government's failure to disclose such statements poses a serious detriment to the preparation for trial and substantially determines a defendant’s defense strategy, there should be a new trial, United States v. Lewis, 167 U.S.App.D.C. 232, 511 F.2d 798 (1975), even if the statements are excluded from trial, United States v. Padrone, 406 F.2d 560 (2d Cir. 1969). As in Lewis, “[although the government presented a strong case even without the use of the statement, [I] cannot say that the error was harmless or did not prejudice [Babb and others], as use of the statement not only impeached [Babb’s] credibility in general, but undermined a significant element in his defense — namely that he had not been [involved in the heroin conspiracy in any way] at the time of his arrest.” United States v. Lewis, 167 U.S.App.D.C. at 237, 511 F.2d at 803. The majority’s belief that this statement was not prejudicial is well founded only if it can be said that showing a defendant to be a liar and destroying his primary theory of defense is not hurtful. This I am not prepared to do. The reasons for a fairly strict rule in this area are many. Knowledge of prior oral statements is critical to the preparation for trial and development of defense strategy. Defendant’s memory as to exactly what occurred may well be hazy and defective given the traumatic circumstances surrounding his arrest and oral statements. Additionally, it is not every defendant who chooses to tell his own attorney all that he remembers. Knowledge of the substance of any oral statements made by defendant to police officers is a factor absolutely necessary to an accurate evaluation of whether the defendant should seek a disposition of the charges against him without trial. Finally, the existence of such statements seriously affect a defendant’s decision to take the stand in defense of himself and alleged coconspirators.
Single vs. Multiple Conspiracies
The most troubling aspect of the majority opinion is its justification for and acceptance of the government’s theory of a single conspiracy. The majority’s ratio decidendi on this issue is that there was a common purpose, “the acquisition, importation and distribution of heroin,” and that “[t]he efforts of each participant affected the supplies and profits of the entire enterprise.” To suggest that the “affecting commerce” rationale of Wickard v. Filburn, 317 U.S. 111, 63 S.Ct. 82, 87 L.Ed. 122 (1942), is equally viable in conspiracy criminal law is not only a total departure from all our prior cases and without authority elsewhere, but it also sets a dangerous precedent for the development of the already overused and frequently abused doctrine of conspiracy.
*1033That all defendants may have received heroin from a common source is not sufficient to prove a single conspiracy. The single source, vertical integration theory was criticized in Kotteakos v. United States, 328 U.S. at 773-74, 66 S.Ct. 1239, and in United States v. Butler, 494 F.2d at 1254-57. The fact that Hulsey transported from Mexico heroin which was bought and sold by various wholesale and retail distributors, does not place them all in conspiracy with each other. There may be many spokes radiating from the Hulsey hub, but, to round out the theory of one single conspiracy, there must also be a rim connecting the spokes to each other. See Kotteakos v. United States, 328 U.S. at 755, 66 S.Ct. 1239.
Evidence introduced at trial tended to prove the existence of at least two separate conspiracies. One involved sales from Hulsey and Sanders to Heath, who in turn sold to various wholesalers. The second involved sales from Hulsey and Sanders to Earl Jones, who then sold to other distributors. The indictment alleged that Heath sold to five major wholesalers: D. Babb, Earl Jones, Powell, B. Bolding, and E. Lawson. Hulsey testified that on occasion Sanders not only directed her to deliver heroin to Heath and Jones but ordered her not to tell Jones that Heath was also receiving heroin. She further testified that Jones had no idea whatsoever that Heath was receiving a portion of these Sanders-Hulsey shipments. Five other government witnesses testified about a group of wholesalers who bought directly from Heath, but none of them mentioned E. Jones. There was no evidence presented that Jones sold heroin for Heath or that Heath or any of his buyers knew of Jones’ existence. The only evidence presented which would link these two conspiracies into a single common conspiracy is the fact that Hulsey and Sanders were the instrument of supply to each of them. The likely reason why the jury was unable to decide the guilt or innocence of Jones is because of this lack of proof identifying Jones with the single charged conspiracy.
“When convictions have been obtained on the theory that all defendants were members of a single conspiracy although, in fact, the proof disclosed multiple conspiracies, the error of variance has been committed.” United States v. Bertolotti, 529 F.2d 149, 154 (2d Cir. 1975). See Kotteakos v. United States, 328 U.S. at 750, 66 S.Ct. 1239; Berger v. United States, 295 U.S. 78, 55 S.Ct. 629, 79 L.Ed. 1314 (1935). When a variance is shown, the remaining question is which of the defendants were so prejudiced by the variance as to be entitled to a reversal of their convictions. See Berger v. United States, 295 U.S. at 82. The prejudice in such a situation is the transference of guilt from members of one conspiracy to members of another. See Kotteakos v. United States, 328 U.S. at 774, 66 S.Ct. 1239. The possibility of prejudice resulting from a variance increases with the number of defendants tried and the number of conspiracies proven. Blumenthal v. United States, 332 U.S. 539, 559, 68 S.Ct. 248, 92 L.Ed. 154 (1947). “Numbers are vitally important in trial, especially in criminal matters.” Kotteakos v. United States, 328 U.S. at 772, 66 S.Ct. at 1252. And “[wjhile defendants are easily counted, conspiracies are less readily computable.” United States v. Bertolotti, 529 F.2d at 156. The number of possible conspiracies here is probably less than in Kotteakos (8) and Bertolotti (4). Nevertheless, under the single conspiracy theory the government subjected each of the eight appellants to voluminous testimony relating to unconnected crimes in which he took no part. This case is similar to Butler: at least 20 individuals were named in the indictment; different combinations of these defendants were involved in nearly every transaction which figured in the trial; and many of the defendants did not know one another prior to trial. Some of them may have purchased drugs from the same distributor. Yet because an individual may have shared mutual acquaintances in his drug business, he should not be forced to acquit himself of their actions. “One can only guess whether [any defendant] was also forced to share their guilt.” United States v. Butler, 494 F.2d at 1257.
*1034In addition to the prejudice to defendants resulting from their trial with Jones, there are also serious questions about the connection of some of the defendants with any conspiracy. As discussed above, there is little or no evidence to connect D. Hyams with either conspiracy. Ted and Tony Richardson are connected only on the hearsay testimony of a drug addict and unindicted coconspirator. Alice Powell is connected primarily because she is married to E. Powell, against whom there is much evidence of drug dealings in conjunction, and also in competition, with other defendants. Without undertaking an exhaustive review of the record to determine the sufficiency of evidence identifying each defendant with the alleged conspiracy, I believe that the potential for guilt by association demands strict adherence to our rules requiring proof of individual, not mass, guilt beyond a reasonable doubt. When as here there is both clear evidence of substantive drug violations by nearly all of the defendants and great potential for prejudice by mass trial, I would join the Second Circuit’s warning to prosecutors:
In view of the frequency with which the single conspiracy vs. multiple conspiracies claim is being raised on appeals before this court, ... we take this occasion to caution the government with respect to future prosecutions that it may be unnecessarily exposing itself to reversal by continuing the indictment format reflected in this case. . . . [I]t has become all too common for the government to bring indictments against a dozen or more defendants and endeavor to force as many of them as possible to trial in the same proceeding on the claim of a single conspiracy when the criminal acts would be more reasonably regarded as two or more conspiracies, perhaps with a link at the top.
United States v. Sperling, 506 F.2d 1323, 1340-41 (2d Cir. 1974), cert. denied, 421 U.S. 949, 95 S.Ct. 1682, 44 L.Ed.2d 103, 420 U.S. 962, 95 S.Ct. 1351, 43 L.Ed.2d 439 (1975). In the interest of justice and individual protection, we should require that the government cease combining in an alleged single conspiracy criminal acts which are loosely, if at all, connected.
Because of the accumulation of serious procedural errors tainting the entire trial below and the serious reservations I have about the sufficiency of the evidence both as to the existence of a single conspiracy and each defendant’s participation therein, I would reverse the judgments below and remand for a new trial.

Search and Seizure of Evidence Against Deborha Hyams

The majority opinion concludes there was “probable cause for the arrest and for the search incident to the arrest,” and that there was ample evidence to support the trial court’s finding of consent. The consent exception to the general prohibition of warrantless searches is the only issue relevant here. Contrary to the majority’s conclusion, the search of an unoccupied, locked automobile parked in a private parking lot of an apartment complex certainly cannot fall within the search incident to arrest exception when the arrest takes place within the apartment. Assuming the arrest was valid, it was “reasonable for the arresting officer to conduct a prompt, warrantless ‘search of the arrestee’s person and the area “within his immediate control” — construing that phrase to mean the area from within which he might gain possession of a weapon or destructible evidence.’ ” United States v. Chadwick, 433 U.S. 1, 14, 97 S.Ct. 2476, 2485, 53 L.Ed.2d 538 (1977) (quoting Chimel v. California, 395 U.S. 752, 763, 89 S.Ct. 2034, 23 L.Ed.2d 685 (1969)). However, a search “cannot be justified as incident to that arrest either if the ‘search is remote in time or place from the arrest.’ ” Id. at 15, 97 S.Ct. at 2485. Preston v. United States, 376 U.S. 364, 367, 84 S.Ct. 881, 883, 11 L.Ed.2d 777 (1964), instructs that “[o]nee an accused is under arrest and in custody, then a search made at another place, without a warrant, is simply not incident to the arrest.” I think it fairly safe to assume that an automobile parked at ground level at one end of an apartment complex is not within the “immediate control” of a person *1035in a second story apartment at the opposite end of the complex. The search of defendant Hyams’ car therefore cannot be justified as incident to a lawful arrest.
The moving vehicle exception to the general prohibition against warrantless searches is also inapplicable. The car was unoccupied and not on the highway. It was locked and parked, with its keys in the possession of the police. It was under the surveillance of at least four police officers and there were no exigent circumstances. The moving vehicle exception developed in Carroll v. United States, 267 U.S. 132, 45 S.Ct. 280, 69 L.Ed. 543 (1925), and its progeny, clearly is inapposite.
Whether the defendant voluntarily consented to the search is a question of fact, Schneckloth v. Bustamonte, 412 U.S. 218, 248-49, 93 S.Ct. 2041, 36 L.Ed.2d 854 (1973); Wren v. United States, 352 F.2d 617, 618-19 (10th Cir. 1965), cert. denied, 384 U.S. 944, 86 S.Ct. 1469, 16 L.Ed.2d 542 (1966), to be determined from the totality of all the circumstances. Schneckloth v. Bustamonte, 412 U.S. at 248-49, 93 S.Ct. 2041. A finding of consent is improper in the absence of “clear and positive testimony that consent was ‘unequivocal and specific’ and ‘freely and intelligently’ given.” United States v. Abbott, 546 F.2d 883, 885 (10th Cir. 1977). The finding of voluntary consent by the trial court will not be disturbed on appeal unless it is “clearly erroneous.” Wren v. United States, 352 F.2d at 618 — 19. D. Hyams maintains the district court’s finding was clearly erroneous, arguing that her consent was given in the face of coercive influences.
The presence of at least four law enforcement officers in informant Bolding’s apartment provides a coercive setting. Immediately prior to signing the consent form, defendant Hyams’ purse had been seized and searched and she had been subjected to the humiliating ordeal of a skin and body cavity search. It is not surprising therefore that she testified she was “scared to death” under the bombarding questions of at least four officers. She also claims the officers told her she had no choice and that they could make it harder on her. Before signing the consent form she asked to speak privately with B. Bolding. As a government agent, Bolding allegedly told her that there were narcotics present in the car and that she should sign the search waiver because the narcotics could not be used in court. Officer Hill testified that Hyams was not free to leave at any time after she entered the apartment, although she was not formally arrested. These facts all point toward something less than voluntariness.
On appeal, the government fails to cite evidence supporting the trial court’s conclusion that the consent was voluntary. It certainly has not directed our attention to the “clear and positive testimony that consent was ‘unequivocal and specific’ and ‘freely and intelligently’ given,” as required by Abbott. This court has held that the number of law enforcement officers present at a search has a bearing on the finding of consent. See Harless v. Turner, 456 F.2d 1337, 1338 (10th Cir. 1972). This is especially true when, as here, the defendant is in custody. The presence of police officers in large numbers, when viewed together with their words and conduct and the advice of their agent, Bolding, makes a strong showing of coercion. In the absence of supporting evidence, the trial court’s finding of voluntariness is clearly erroneous. The three ounces of heroin should properly have been suppressed and failure to do so requires reversal and a new trial as to defendant Hyams. As the majority recognizes, without this evidence there is nothing to tie Hyams to the alleged conspiracy.
CONCLUSION
Many of the errors discussed above might be excusable if inadvertently committed by a new or inexperienced prosecutor. Such conduct is inexcusable, however, when deliberately undertaken by an experienced prosecutor. As in Berger v. United States, 295 U.S. at 89, 55 S.Ct. at 633, “we have not here a case where the misconduct of the prosecuting attorney was slight or confined to a single instance, but one where such misconduct was pronounced and persistent, *1036with a probable cumulative effect . which cannot be disregarded as inconsequential.” Indeed, the cumulative effect requires reversal and a new trial in order to afford defendants the kind of trial guaranteed by the Due Process Clause of the Fifth Amendment.

. Of the 20 individuals named in the indictment, three pleaded guilty before trial and two were fugitives during trial. During the course of the trial two defendants were acquitted and the jury was unable to reach a verdict as to five others.


. Appellants’ inability to obtain a fair trial resulted in large part from the complex and confusing interplay of multiple attorneys and questionable prosecutorial practices. It does not flow from any lack of conscientious effort by the trial judge to control the otherwise unmanageable trial proceedings. The task of hearing and sorting out evidence as to 15 separate defendants, with 16 attorneys examining, cross-examining, and reexamining nearly every witness, is almost beyond the capacity of any judge and jury and, where possible, ought to be avoided.